DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2022 has been entered.

Information Disclosure Statement
Information Disclosure Statements (IDS) filed on 08/16/2022, and 08/23/2022 were considered.    

Response to Amendment
This Office Action responses to the Applicant’s Amendment filed on 06/13/2022 in which claims 1, 6, 14-16, and 21 have been amended, claim 12 have been canceled and entered of record.
Claims 1-11 and 13-25 are pending for examination.
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Andrew C. Lee on July 1, 2022.
The application has been amended as follows:
Claim 1: (Currently Amended) A system for managing electrical loads, the system comprising: 
a plurality of branch circuits, each by a respective bus tab, wherein each of the respective controllable relay is configured to engage with a respective branch circuit breaker such that the respective controllable relay is arranged electrically between the at least one busbar and the respective circuit breaker [[;]], wherein each bus tab comprises a current shunt and two shunt sense terminals sense one or more electrical parameters corresponding to the current shunt 
control circuitry coupled to each of the respective controllable relay 
determine respective electrical load information in each one or more electrical parameters 
control an electrical load in each 
Claim 2: (Currently Amended) The system of claim 1, wherein the sensor system comprises:

a voltage sensor coupled to the at least one busbar.
Claim 3: (Currently Amended) The system of claim 1, wherein the control circuitry is further configured to forecast an electrical load behavior and switch one or more respective controllable relays of the plurality of branch circuits to manage the 
Claim 5: (Currently Amended) The system of claim 1, further comprising an energy storage device coupled to the plurality of branch circuits, wherein the control circuitry is configured to manage the 
Claim 6: (Currently Amended) The system of claim 1, wherein the at least one busbar is electrically [[is]] coupled to the plurality of branch circuits.
Claim 9: (Currently Amended) The system of claim 1, wherein the control circuitry is configured to:
associate each 
disaggregate more than one load on at least one branch circuit based at least in part on the reference load information and based at least in part on the electrical load in the at least one branch circuit.
Claim 13: (Currently Amended) The system of claim 1, wherein the control circuitry is further configured to determine energy information about the in each branch circuit.
Claim 15: (Currently Amended) The system of claim 1, further comprising:
wherein:
the at least one busbar is coupled to a power generation source; and
the control circuitry is further configured to transmit information based on a signal from the one or more main current sensors to the power generation source for the purpose of modifying at least one of a quantity of power generated, a quantity of power consumed, or a quality of power generated, so that the system achieves a target current flow between the at least one bus bar and the power generation source.
Claim 16: (Currently Amended) A method for managing electrical loads within an integrated electrical panel comprising a sensor system, one or more branch circuits each comprising a respective controllable relay secured to at least one busbar by a respective bus tab, of the respective controllable relay is configured to engage with a respective circuit breaker such that the respective controllable relay is arranged electrically between the at least one busbar and the respective circuit breaker, and wherein each bus tab comprises a current shunt and two shunt sense terminals configured to sense one or more electrical parameters corresponding to the current shunt, the method comprising:
receiving, at control circuitry, at least one sensor signal  one or more current shunts of one or more branch circuits;
associating the one or more branch circuits with reference load information, wherein the reference load information comprises at least one expected load;
determining, at the control circuitry, a respective electrical load in the one or more branch circuits based on the sensor signal;
disaggregating more than one load on at least one branch circuit based at least in part on the reference load information and based at least in part on the respective electrical load in the one or more branch circuits; and
controlling the respective controllable relay to manage the respective electrical load in each respective branch circuit.
Claim 21: (Currently Amended) A non-transitory computer-readable medium having instructions encoded thereon that when executed by control circuitry in an integrated electrical panel comprising secured to at least one busbar by a respective bus tab, wherein each of the respective controllable relay is configured to engage with a respective circuit breaker such that the respective controllable relay is arranged electrically between the at least one busbar and the respective circuit breaker, wherein each bus tab comprises a current shunt and two shunt sense terminals configured to sense one or more electrical parameters corresponding to the current shunt, cause the control circuitry to:
receive at least one sensor signal from each current shunt 
associate the one or more branch circuits with reference load information, wherein the reference load information comprises at least one expected load;
determine a respective electrical load in the one or more branch circuits based on the at least one sensor signal;
disaggregate more than one load on at least one branch circuit based at least in part on the reference load information and based at least in part on the respective electrical load in the one or more branch circuits; and
control the respective controllable relay to manage the respective electrical load in each 

Allowable Subject Matter
Claims 1-11 and 13-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
Regarding independent claim 1, the prior arts of record do not teach or suggest the claimed invention having “wherein each of the respective controllable relay is configured to engage with a respective branch circuit breaker such that the respective controllable relay is arranged electrically between the at least one busbar and the respective circuit breaker, wherein each bus tab comprises a current shunt and two shunt sense terminals configured to sense one or more electrical parameters corresponding to the current shunt”, and a combination of other limitations thereof as recited in claim 1.
Regarding independent claim 16, the prior arts of record do not teach or suggest the claimed invention having “wherein each of the respective controllable relay is configured to engage with a respective circuit breaker such that the respective controllable relay is arranged electrically between the at least one busbar and the respective circuit breaker, and wherein each bus tab comprises a current shunt and two shunt sense terminals configured to sense one or more electrical parameters corresponding to the current shunt”, and a combination of other limitations thereof as recited in claim 16.
Regarding independent claim 21, the prior arts of record do not teach or suggest the claimed invention having “wherein each of the respective controllable relay is configured to engage with a respective circuit breaker such that the respective controllable relay is arranged electrically between the at least one busbar and the respective circuit breaker, wherein each bus tab comprises a current shunt and two shunt sense terminals configured to sense one or more electrical parameters corresponding to the current shunt”, and a combination of other limitations thereof as recited in claim 16.
Regarding dependent claims 2-11, 13-15, 17-20, and 22-25, the claims have been found allowable due to their dependencies to claims 1, 16, and 21 above
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668. The examiner can normally be reached M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI H TRAN/Examiner, Art Unit 2836            

/TOAN T VU/Primary Examiner, Art Unit 2836